          Case 1:19-cv-00078-CCB Document 10 Filed 03/11/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                 *
 SAQIB ALI,
                                                 *
                    Plaintiff,
                                                 * No. 1:19-CV-00078-BPG
          v.
                                                 *
 LAWRENCE HOGAN, et al.,
                                                 *
                    Defendants.
      *        *    *    *       *   *   *   *   *   *   *    *   *    *   *    *   *

                   ATTORNEY GENERAL FROSH’S MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(6), and for the reasons stated in the accompanying

memorandum, defendant Brian E. Frosh, Attorney General of Maryland, hereby moves to

dismiss this matter against him for failure to state a claim.

                                                     Respectfully submitted,

                                                     BRIAN E. FROSH
                                                     Attorney General of Maryland

                                                     /s/ Adam D. Snyder
                                                     ___________________________
                                                     ADAM D. SNYDER
                                                     Assistant Attorney General
                                                     Bar No. 25723
                                                     Office of the Attorney General
                                                     200 Saint Paul Place, 20th Floor
                                                     Baltimore, Maryland 21202
                                                     (410) 576-6398
                                                     (410) 576-6955 (facsimile)
                                                     asnyder@oag.state.md.us

                                                     Attorneys for Defendant Brian E. Frosh,
March 11, 2019                                       Attorney General of Maryland
        Case 1:19-cv-00078-CCB Document 10 Filed 03/11/19 Page 2 of 2



                            CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, the foregoing document was filed with the
Clerk of the Court and served on all counsel of record electronically through the Court’s
CM/ECF system.

                                           /s/ Adam D. Snyder
                                         Adam D. Snyder




                                           2
